                                      Justine N. Margolis                                                         Dentons US LLP
                                      Partner                                                          1221 Avenue of the Americas
                                                                                                         New York, NY 10020-1089
                                      justine.margolis@dentons.com                                                   United States
                                      D   +1 212 768 5344
                                                                                                                      dentons.com




                                              Application GRANTED. The initial pretrial conference scheduled
                                              for December 17, 2019, is hereby ADJOURNED sine die. By no
                                              later than December 13, 2019, the parties shall submit a joint letter
                                              to the Court proposing a briefing schedule for Defendants' anticipated
December 6, 2019                              Motion to Compel Arbitration and to Stay Proceedings.
VIA ECF                                       The Clerk of Court is directed to terminate ECF No. 19.
                                              SO ORDERED.
The Honorable Jesse M. Furman
U.S. District Court
Southern District of New York
40 Centre Street, Room 2202                   December 9, 2019
New York, N.Y. 10007

Re:      Bright Kids NYC, Inc., et. al. v. Kabbage, Inc. a Delaware corporation, et. al.;
         U.S.D.C., Southern District of NY, Civil Action No. 19-cv-09221-JMF

Dear Judge Furman:

        This Firm represents Defendants Kabbage, Inc., Robert Frohwein and Kathryn Petralia
(collectively, “Defendants”) in this action.

        Defendants request an adjournment of the December 17, 2019 initial pretrial conference
and the December 12, 2019 case management report deadline. This case was filed in October
2019, and service was accomplished through a written waiver of the service of summons. Thus,
Defendants’ initial response to the Complaint is not due until December 13, 2019, after the report
deadline. Defendants will be filing a Motion to Compel Arbitration and to Stay Proceedings under
the Federal Arbitration Act. If the Court grants Defendants’ Motion, this case will be stayed and
the arbitrator will determine the scope of discovery moving forward.

         Thus, to preserve the arguments set forth in Defendants’ Motion, and to promote efficiency
for all parties, Defendants respectfully submit that the report and conference should be continued
until after the Court rules on Defendants’ Motion.

       Plaintiffs consent to this request. This is the first request for adjournment and no previous
requests have been granted or denied. There are no additional dates scheduled yet for the parties
to appear.



Larraín Rencoret ► Hamilton Harrison & Mathews ► Mardemootoo Balgobin ► HPRP ► Zain & Co. ► Delany Law ► Dinner Martin ► Maclay
Murray & Spens ► Gallo Barrios Pickmann ► Muñoz ► Cardenas & Cardenas ► Lopez Velarde ► Rodyk ► Boekel ► OPF Partners


US_Active\113797499\V-1
                            The Honorable Jesse M. Furman                                   dentons.com
                            Page 2




Thank you for your time and consideration.

                                                       Respectfully submitted,

                                                       DENTONS US LLP


                                                       /s/ Justine N. Margolis
                                                       Justine N. Margolis

                                                       1221 Avenue of the Americas
                                                       New York, New York 10020
                                                       justine.margolis@dentons.com
                                                       Phone: 212-768-5344
                                                       justine.margolis@dentons.com

                                                       Nathan Garroway (admitted pro hac vice)
                                                       Jeffrey A. Zachman (admitted pro hac vice)
                                                       DENTONS US LLP
                                                       303 Peachtree Street, NE
                                                       Suite 5300
                                                       Atlanta, Georgia 30308
                                                       Phone: (404) 527-4000
                                                       nathan.garroway@dentons.com
                                                       jeffrey.zachman@dentons.com

                                                       Counsel for Defendants

cc: All Counsel of Record (Via ECF)




US_Active\113797499\V-1
